DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to independent claims  1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Rathgeb et al. (“Irish-Biometric Fuzzy Commitment Schemes under Signal Degradation”) and in further view of Zuo et al. (Cancelable Iris Biometric”).
Regarding claim 1, Kondo discloses, an information processing device comprising: circuitry configured to specify a biological region for biometric authentication from image data; (See Kondo ¶43, “First, in Step S1 (a first step), from an original image including a face of a person, an iris region of an eye of the person is detected.”)
generate a processed image by image processing on a processing region corresponding to the biological region such that biological information acquirable from the biological region is changed (See Kondo ¶49, “Then, divided portions of the iris region are re-arranged in a predetermined order or at random.  An example of re-arrangement is shown in FIG. 4.  As shown in FIG. 4(a), numbers "1" through "16" are allocated to the divided portions of the iris region, respectively, and the divided portions are re-arranged in a predetermined order as shown in FIG. 4(b).”)
to prevent false authentication using the biological information; (See Kondo ¶51, “Thus, even if an iris image is obtained from the original image, the iris image cannot be illicitly used for authentication.”)
wherein the processing further includes a blurring process on the processing region to provide a blurred processing region (See Kondo ¶60, “Moreover, as a particular example, a high frequency component image may be replaced with an image in which the luminance of each of all pixels is 0.  This method corresponds to 
combine the image data and the processed image to form a combined image; (See Kondo Fig. 4b where by the iris regions are rearranged, and combined with the original pupil region in the center of the eye.)
and output the combined image. (See Kondo Fig. 8, where the processed image is outputted.)
Kondo discloses the above limitations but he fails to disclose the following limitations of blurring followed by adding noise to randomly selected pixels. 
However Rathgeb discloses, wherein the processing further includes a blurring process on the processing region to provide a blurred processing region and changing a value of a randomly selected pixel by adding one of a predetermined value and a random value to the value of the randomly selected pixel; (See Rathgeb p. 221 section 3.3, Signal degradation is simulated by means of blur and noise where blur is applied prior to noise (out of focus blur is caused before noise occurs).” 
Further see Eq. 2 for the Gaussian Blur function, and Eq. 3 for adding of simlulated thermal noise as additive Gaussian noise. Where the random noise will be randomly distributed in the coordinate space and therefore that is considered to be selecting a random pixel to add the noise to.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the adding of random values from a random texture image to the iris image as suggested by Rathgeb to Kondo’s processing of an iris image whose pixels were randomly selected in order to change their position. 
Kondo and Rathgeb disclose the above limitations but they fail to disclose the following limitations.
by adding one of a predetermined value and a random value to the value of the randomly selected pixel, the randomly selected pixel being less than all of the pixels in the blurred processing region. (See Zuo p. 2 Section 2.2 Salting approach, 1st para,  “Another way of generating a cancelable iris is by mixing in a totally artificial pattern. This can be pure random noise, a random pattern with iris-like texture, or a synthetic iris pattern [10]. For gray-scale unwrapped irises typically the two images are combined pixel-wise using either addition or multiplication.”
Further see Zuo p. 3 Section 3, third para, “For the registration-free transforms a random shift of 0-240 pixels was generated, and random two-row combination were used (each row was only used once). The combination operator was addition for GRAYCOMBO, and XOR for BIN-COMBO. For the salting approaches, noise patterns were generated using a uniform distributed 0-1 source, then smoothed using a 5 × 5 all-ones (boxcar) filter. To convert this to a grayscale pattern for GRAY-SALT, the intensity range was re-normalized to 0-40.” 
The random shifting of the iris image can be considered to selecting a random pixel. This is followed by adding Gray Salt noise which has been normalized to values between 0-40, this means that some of the pixel values are equal to 0 and therefore 
Also note that Zuo in Section 2.2 disclosed that “pure random noise” can be used it certainly possible that additional references can be found that show random noise where some of the values are equal 0 and therefore would not be added to the image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the adding of Gray-Combo Salt random noise to randomly selected pixels as suggested by Zuo for Kondo and Rathgeb’s adding of Gaussian noise, using known engineering techniques, with a reasonable expectation of success and the results would be predicable of creating a non-invertible and cancelable biometric iris image.

Regarding claim 5, Kondo, Rathgeb, and Zuo disclose, the information processing device according to claim 1, wherein the image processing includes replacing the processing region. (See Kondo ¶59, “As shown in FIG. 6, an image of an iris region in an original image is replaced with a predetermined iris pattern image which has been prepared in 
advance. As the predetermined iris pattern image, for example, an average image of iris patterns of a plurality of persons or an average image of both eyes of a person can be used.”)

Regarding claim 6, Kondo, Rathgeb, and Zuo disclose, the information processing device according to claim 5, wherein replacing the processing region 

Regarding claim 11, Kondo, Rathgeb, and Zuo disclose, the intimation processing device according to claim 1, further comprising: circuitry is configured to determine whether the biological information is acquirable from the biological region, (See Kondo ¶43, “First, in Step S1 (a first step), from an original image including a face of a person, an iris region of an eye of the person is detected.”
on condition that the biological information is acquirable from the biological region, the circuitry is configured to perform image processing. (See Kondo ¶46, “Next, in Step S2 (a second step), image conversion is performed to the iris region detected in the first step S1.”)

Regarding claim 14, Kondo, Rathgeb, and Zuo disclose, the information processing device according to claim 11, wherein the circuitry is configured to determine whether the biological information is acquirable from the biological region based on a size of the biological region. (See Kondo ¶79, According to this embodiment, in Step S3, whether or not the size of an iris region detected in Step S1 is equal to or larger than a predetermined size is judged and if the iris region is smaller than the predetermined size, the image conversion of Step S2 is not performed and the process is completed.”)

Regarding claim 18, Kondo, Rathgeb, and Zuo disclose, the information processing device according to claim 1 wherein the biological information includes at least one of iris information, fingerprint information, and vein information. (See Kondo ¶13, “The present invention is for detecting an iris region of an eye from an original image and performing image conversion to the detected iris region so that feature data unique to a person cannot be extracted.”)

	Regarding claim 19, Kondo, Rathgeb, and Zuo disclose, an information processing method comprising: specifying a biological region for biometric authentication from image data; generating a processed image by image processing a processing region corresponding to the biological region such that biological information acquirable from the biological region is changed to prevent false authentication using the biological information; wherein the processing further includes a blurring process on the processing region to provide a blurred processing region and changing a value of a randomly selected pixel in the blurred processing region, by adding one of a predetermined value and a random value to the value of the randomly selected pixel, the randomly selected pixel being less than all of the pixels in the blurred processing region; combing the image data and the processed image to from combined image;  and outputting the combined image. (See the rejection of claim 1 as it is equally applicable for claim 19 as well.)

Regarding claim 20, Kondo, Rathgeb, and Zuo disclose, a non-transitory computer readable storage device having computer readable instructions that when 
specifying a biological region for biometric authentication from image data; generating a processed image by image processing a processing region corresponding to the biological region such that biological information acquirable from the biological region is changed to prevent false authentication using the biological information; wherein the processing further includes a blurring process on the processing region to provide a blurred processing region and changing a value of a randomly selected pixel in the blurred processing region, by adding one of a predetermined value and a random value to the value of the randomly selected pixel; the randomly selected pixel being less than all of the pixels in the blurred processing region; combining the image data and the processed image to form a combined image; and outputting the combined image. (See the rejection of claim 1 as it is equally applicable for claim 20 as well.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Rathgeb et al. (“Irish-Biometric Fuzzy Commitment Schemes under Signal Degradation”) in view of Zuo et al. (Cancelable Iris Biometric”) and in further view of Savvides et al. (US Pub. No. 2010/0014718 A1).
Regarding claim 3, Kondo, Rathgeb, and Zuo disclose, the information processing device according to claim 2, but he fails to discloses the following limitations. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the edge emphasis processing of an iris as suggested by Savvides to Kondo, Rathgeb, and Zuo’s iris replacement image using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Savvides is in order enhance certain discriminate features of the iris.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Rathgeb et al. (“Irish-Biometric Fuzzy Commitment Schemes under Signal Degradation”) in view of Zuo et al. (Cancelable Iris Biometric”) and in further view of Connell et al. (US Pub. No. 2010/0046805 A1).
Regarding claim 7, Kondo, Rathgeb, and Zuo disclose, the information processing device according to claim 1, but he fails to disclose the following limitations.
However Connell discloses, wherein the image processing includes changing information regarding a feature point detected from the biological region. (See Connell ¶37, “In block 206, region shifting is performed.  In one embodiment, random row 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include changing the pixel values of an iris by rotation as suggested by Connell to Kondo, Rathgeb, and Zuo’s processing of an iris using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to make the iris image more secure.

Regarding claim 8, Kondo, Rathgeb, Zuo, and Connell disclose, the information processing device according to claim 7, wherein changing information includes at least one of movement and deletion of a feature point detected from the biological region. (See Connell ¶37, “In block 206, region shifting is performed.  In one embodiment, random row circular shifts are performed on the unwrapped iris image (108).  A distortion method looks at each region (e.g., row) and randomly shifts each region (row) by m pixels as illustratively shown in FIG. 5.”)
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Rathgeb et al. (“Irish-Biometric Fuzzy Commitment Schemes under Signal Degradation”) in view of Zuo et al. (Cancelable Iris Biometric”) and in further view of Yokoi et al. (US Pat. No. 9,009,486 B2).
Regarding claim 9, Kondo, Rathgeb, and Zuo disclose, the information processing device according to claim 1, but he fails to disclose the following limitations.
However Yokoi discloses, wherein the image processing includes changing information regarding a vein detected from the biological region. (See Yokoi 6:29-35, “The biometric measuring device 20 measures a biometric feature of the subject used for the authentication. The biometric measuring device 20 measures biological regions (modals) for authentication such as fingerprints or veins by using existing measuring devices, such as an image capturing device, which are suitable for the respective biological regions.”
Further see Yokoi 7:28-35, “In a geometric transformation process, the biometric information transformation device 40 performs, on each element, the geometric transformation such as rotation and distortion in which a phase is maintained.  In the following, an example of the geometric transformation process will be described in detail with reference to FIGS. 8 and 9.  FIG. 8 is a schematic diagram illustrating an example of transformation (rotation) performed on each regional element that is cut out in FIG. 7.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the vein deformation or rotation as suggested by Yokoi in addition to the Kondo, Rathgeb, and Zuo’s iris image using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to obtain multiple secure forms of biometrics.

Regarding claim 10, Kondo, Rathgeb, Zuo, and Yokoi disclose, the information processing device according to claim 9, wherein changing information includes changing at least one of movement, deletion, and length of the vein. (See the rejection of claim 9 as it is equally applicable for claim 10 as well.)

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Rathgeb et al. (“Irish-Biometric Fuzzy Commitment Schemes under Signal Degradation”) in view of Zuo et al. (Cancelable Iris Biometric”) and in further view of Lin et al. (US Pub. No. 2013/0259322 A1).
Regarding claim 12, Kondo, Rathgeb, and Zuo disclose, the information processing device according to claim 1, but he fails to disclose the following limitations. 
However Lin discloses, further comprising: the circuitry is configured to determine whether biological information is acquirable from the biological region (See Lin ¶48, “If the image passes the blur detection module (block 24), the camera would search for the regions of interest that contain valid eyes (block 25).”)
on condition that the biological information is acquirable from the biological region, the circuitry is configured to output a warning. (See Lin ¶50, “If an image has region(s) of interest, the region(s) will be extracted (block 27) and passed to the preprocessing and quantitative iris image quality measurement module (block 15).  The camera checks if the quality score is lower than the expected value (block 9201).  If it is lower, it would find a low quality metric (block 9202).  The camera would then perform 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the user warning as suggested by Lin’s to Kondo, Rathgeb, and Zuo’s iris processing using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to ensure that a high quality image is obtained from a user.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Rathgeb et al. (“Irish-Biometric Fuzzy Commitment Schemes under Signal Degradation”) in view of Zuo et al. (Cancelable Iris Biometric”) in view of Lin et al. (US Pub. No. 2013/0259322 A1) and in further view of Raducan et al. (US Pat. No. 10,452,910 B2).
Regarding claim 13, Kondo, Rathgeb, Zuo, and Lin disclose, the information processing device according to claim 12, but they fail to disclose the following limitation.
However Raducan discloses, further comprising: on condition that an operation input for causing image data to be transmitted to an outside is performed, the circuitry is configured to determine determines whether the biological information is acquirable from a biological region specified. (See Raducan 4:50-58, “The face/eye tracking subsystem 16 thus detects candidate eye regions and potential `at risk` candidates can be flagged as the image or image stream is being processed.  As indicated, the quality criteria used by the face/eye tracking subsystem 16 at step 32 can be quite rudimentary and additional, more  detailed analysis can be made at the time when an acquisition is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the detailed analysis of at risk eye images when they are being transmitted as suggested by Raducan to Kondo, Rathgeb, Zuo, and Lin’s image processing on an iris using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to prevent the eye from being used fraudulently by an outside source.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Rathgeb et al. (“Irish-Biometric Fuzzy Commitment Schemes under Signal Degradation”) in view of Zuo et al. (Cancelable Iris Biometric”) and in further view of Raducan et al. (US Pat. No. 10,452,910 B2).
Regarding claim 15, Kondo, Rathgeb, and Zuo disclose, the information processing device according to claim 11, but he fails to disclose the following limitation.
However Raducan discloses, wherein the circuitry is configured to determine whether the biological information is acquirable from the biological region based on color included in the biological region. (See Raducan 5:23-55, “Embodiments of the present invention can employ combinations of the following criteria to confirm if extracted iris regions are at risk of providing a pattern which enables recognition: … 3.  Iris-pupil/Iris-sclera contrast: High contrast at these boundaries makes iris recognition more likely.  It will be appreciated that contrast within an image is dependent on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using color to determine if the iris region is recognizable using color contrast as suggested by Raducan to Kondo, Rathgeb, and Zuo’s image processing on an iris using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to determine whether additional security processing is necessary or if the iris region is unrecognizable therefore no additional image processing is needed.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US Pub. No. 2005/0226470 A1) in view of Rathgeb et al. (“Irish-Biometric Fuzzy Commitment Schemes under Signal Degradation”) in view of Zuo et al. (Cancelable Iris Biometric”) and in further view of Moon et al. (US Pub. No. 2009/0046904 A1).
Regarding claim 16, Kondo, Rathgeb, and Zuo disclose, the information processing device according to claim 1, but fails to disclose the following limitations. 
However Moon disclose, wherein the circuitry is configured to restore the image data from an image obtained by performing the image processing on the processing region.(See Moon ¶69, “For example, assuming that the fingerprint image data of FIG. 3D(a) is transformed using the specific transformation scheme and registered as the registration fingerprint data of FIG. 3D(b) with a size of 360.times.180, the fingerprint image data of FIG. 3D(c) is an image data acquired by inversely transforming the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the image processing transformation inversion as suggested by Moon to Kondo, Rathgeb and Zuo’s image processing on an iris using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to test whether or not an image can be restored to its original form or not, and to further modify the image so it is no longer restorable to its original form.

Regarding claim 17, Kondo, Rathgeb, Zuo, and Moon disclose, the information processing device according to claim 16, wherein the restoration unit restores circuitry is configured to restore the image data, based on a parameter of the image processing. (See Moon ¶50, “When a Log-Polar Transform (LPT) is adopted as the specific transformation scheme.” The inverse Log-Polar transform will use polar coordinate parameters)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662